COURT OF APPEALS FOR THE
                              FIRST DISTRICT OF TEXAS AT HOUSTON

                                      ORDER ON MOTION

Case number: 01-13-00018-CV

Style:          Houston Independent School District v. Latasha Rose

Date motion filed:     April 16, 2013

Party filing motion:   Appellee

Document to be filed: Reply brief




         It is ordered that appellee’s motion for extension of time to file reply brief is granted.
         The reply brief is due by April 30, 2013. The appeal’s submission date remains the
         same. Appellee’s reply brief will be considered post-submission.




Judge's signature: /s/ Jane Bland
                        Jane Bland
                        Acting individually

                       Panel consists of Justices Jennings, Bland, and Massengale.




Date: April 17, 2013